Citation Nr: 0615271	
Decision Date: 05/25/06    Archive Date: 06/06/06

DOCKET NO.  04-24 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
to include as due to herbicide exposure.  

2.  Entitlement to service connection for eye disability.  

3.  Entitlement to service connection for depression.  

4.  Entitlement to disability benefits under the provisions 
of 38 U.S.C.A. § 1151 for a right below-the-knee amputation, 
claimed to be the result of VA medical treatment.  

5.  Entitlement to disability benefits under the provisions 
of 38 U.S.C.A. § 1151 for renal failure, claimed to be the 
result of VA medical treatment.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


INTRODUCTION

The veteran had active military service from October 1972 to 
October 1974, and from March 1976 to April 1978.  

These matters come to the Board of Veterans' Appeals (Board) 
on appeal of June 2002, September 2002, and May 2004 rating 
decisions of the Department of Veterans' Affairs (VA) 
Regional Office (RO) in Muskogee, Oklahoma.  

In August 2004, the veteran testified before RO personnel.  
Thereafter, in April 2006, the veteran testified before the 
undersigned Veterans Law Judge during a video conference 
hearing.  Transcripts of both hearings are of record.  

During the April 2006 hearing, the veteran raised additional 
claims for disability benefits under the provisions of 
38 U.S.C.A. § 1151, for an eye disability and for depression, 
claimed to be the result of VA medical treatment of the 
veteran's diabetes mellitus.  As those issues have not 
previously been adjudicated by the RO and are not currently 
in appellate status, they are referred to the RO for 
appropriate action.  


REMAND

A review of the record reveals that a report of April 2005 VA 
examination, which reflects evaluation of the veteran's 
diabetes mellitus, has not been considered by the RO.  The 
Board notes that the examination report is pertinent evidence 
relative to the veteran's claim for service connection for 
diabetes mellitus, to include as due to herbicide exposure.  
The RO has adjudicated the veteran's claim for service 
connection for diabetes mellitus (type II) on a direct basis 
to service.  Additionally, during his above-noted April 2006 
hearing, the veteran and his representative offered testimony 
in which they alleged that the veteran's diabetes mellitus 
was related to service.  While the report of April 2005 VA 
examination reflects a medical opinion pertaining to the 
veteran's claims for additional disability under 38 U.S.C.A. 
§ 1151, the report also references the examiner's finding 
with regard to the history of the onset of the veteran's 
diabetes mellitus.  

As such, the Board finds the examination report relative to 
the claim on appeal for service connection for diabetes 
mellitus, to include as due to herbicide exposure, is not 
duplicative of evidence previously considered.  See 38 C.F.R. 
§ 19.37(a) (2005).  Due process considerations compel the 
conclusion that the RO must first adjudicate the claim for 
service connection for diabetes mellitus, to include as 
secondary to herbicide exposure, on appeal in light of the 
report of April 2005 VA examination.  Under these 
circumstances, the Board will remand this matter to the RO 
for consideration of the report of April 2005 VA examination, 
and for issuance of a supplemental statement of the case 
(SSOC) reflecting such consideration.  See 38 C.F.R. § 19.31 
(2005).  

The Board also notes that with respect to the veteran's claim 
for service connection for an eye disability, diagnosed as 
diabetic retinopathy, because of the possibility of a 
granting of the veteran's claim for service connection for 
diabetes mellitus, to include as due to herbicide exposure, 
and the veteran's claim that his bilateral eye disability is 
related on a secondary basis to his diabetes mellitus, it 
follows that any Board action on the claim for service 
connection for an eye disability would, at this juncture, be 
premature.  Hence, the Board will defer consideration of that 
issue.  

With respect to the veteran's claims for disability benefits 
under the provisions of 38 U.S.C.A. § 1151, for both a right 
below-the-knee amputation and for renal failure, the 
veteran's claims were denied based in part on the above-noted 
report of April 2005 VA examination.  In that report, the 
examiner opined, in part, as follows: 

It is my opinion that this veteran has had 
developed [a] non healing ulcer due to one of the 
complications or sequelae of the diabetes 
mellitus as he was noncompliant to treatment and 
dietary regulations.  Subsequently, he had right 
below-knee amputation done and it is my opinion 
that his right below knee amputation is not 
likely due to orthotic[s] prescribed for midfoot 
pain relief . . . . It is my opinion that his 
renal failure subsequent to left renal transplant 
is not likely due to negligent and malpractice on 
the part of the VA Medical Center at Grand 
Junction, Colorado.  Renal failure is one of the 
known complications or sequelae of the 
longstanding diabetes mellitus and moreover [the 
veteran] was noncompliant to treatment and diet 
regulations.  

The Board notes that the VA medical opinion was obtained in 
response to a January 2005 statement from John J. Keveney, 
Jr., M.D., of Kidney Specialists of Oklahoma.  Dr. Keveney 
opined, in part, as follows: 

I have reviewed the records of [the veteran] . . 
. . I can not see where [the veteran] had 
intensive therapy to control his blood sugars 
early in the course of his disease, although he 
had clear road signs of being a patient that 
would have progression of diabetic complications.  
This does not meet the standards of medical care.  
He should have had intensive insulin therapy to 
control his blood sugars and very tight control 
of his blood pressure.  His hemoglobin A1C should 
have been kept below 7 and his insulin regimen 
should have been instituted to carry this out . . 
. . I fail to see where the records document that 
this type of care was carried out on [the 
veteran's] behalf.  

Following the April 2005 VA examination and opinion, Dr. 
Keveney provided a second statement, dated in September 2005.  
In the statement, he noted, in part, as follows: 

I would like to point out to you that on 
September 29, 1996, in the veteran's records, 
Doctor Courdabon clearly cited that previous 
physicians should have enforced insulin therapy.  
Furthermore, Doctor Whitehead in the December 31, 
1999, records clearly stated that oral 
hypoglycemics were inadequate in [the veteran's] 
case and that nephrotic syndrome was aggravating 
his high cholesterol requiring initiation of 
insulin and diuretic controls.  I would suggest 
that strict attention be paid to this.  

The current version of 38 U.S.C. § 1151 (applicable to the 
veteran's claims and those claims received by VA on or after 
October 1, 1997) provides, in pertinent part, that a veteran 
may be awarded compensation for additional disability, not 
the result of his willful misconduct, if the disability was 
caused by hospital care, medical or surgical treatment, or 
examination furnished the veteran under any law administered 
by VA, either by a VA employee or in a VA facility as defined 
in 38 U.S.C.A. § 1701(3)(A), and the proximate cause of the 
disability was (1) carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of VA in furnishing the hospital care, medical or 
surgical treatment, or examination, or (2) an event not 
reasonably foreseeable.  See 38 U.S.C.A. § 1151 (West 2002).

As noted above, the April 2005 VA examiner has reported that 
the veteran's right below-the-knee amputation and renal 
failure were complications of diabetes mellitus due to the 
veteran's noncompliance with his treatment and diet 
restrictions.  The Board notes that the veteran has contended 
that he was compliant with his treatment and diet 
restrictions.  In the alternative, a statement from the 
veteran submitted with a Financial Status Report (VA Form 20-
5655) in July 2003 notes his contention that, "I am a 
diabetic and cannot eat properly because I cannot afford to 
do so."  The record reflects that the veteran has 
demonstrated financial hardship.  

At the same time, Dr. Keveney has reported that the veteran 
was not provided the proper standard of medical care by VA 
because the veteran was not administered insulin early in his 
treatment to control his diabetes mellitus.  In particular, 
Dr. Keveney has cited to a September 29, 1996, 
statement/medical record from a "Dr. Courdabon" to support 
his opinion that insulin therapy should have been 
administered to the veteran much sooner than was prescribed 
by physicians at the VA Medical Center (VAMC) in Grand 
Junction, Colorado.  Ironically, the veteran has contended in 
statements submitted to the RO that his diabetic treatment 
was badly administered by a Dr. Courdabon and that such 
treatment resulted in his claimed disabilities.  

In any event, the Board notes that there appear to be 
pertinent VA treatment records reflective of the veteran's 
treatment from a "Dr. Courdabon," not associated with the 
claims file.  In this respect, an April 2002 VA Form 10-7131 
(Exchange of Beneficiary Information and Request for 
Administrative and Adjudicative Action), noted that the RO 
requested "all" records from the Grand Junction VAMC.  
While records received by the RO from the Grand Junction VAMC 
go as far back as 1992, a number of those records pre-1998 
are laboratory reports.  The laboratory reports make 
reference to "Corduban," which the Board assumes is the 
"Dr. Courdabon" referenced above.  Otherwise, the records 
received by the RO do not include any reports or progress 
notes associated with the veteran's treatment from a Dr. 
Corduban/Courdabon, to include the above referenced September 
29, 1996, treatment record.  

Thus, there would appear to be pertinent records associated 
with the veteran's treatment at the Grand Junction VAMC that 
are not associated with the claims file.  As such, the RO 
should make an additional attempt to obtain any available 
treatment records from the Grand Junction VAMC prior to 1999 
that are associated with the veteran's treatment from a Dr. 
Corduban/Courdabon for diabetes mellitus and associate them 
with the claims file.  See Dunn v. West, 11 Vet. App. 462, 
466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992).  

In addition, in a May 2001 VA Op-Social Work consultation 
note, the veteran was reported to be receiving Social 
Security Administration (SSA) disability benefits.  The Board 
notes that once VA is put on notice that the veteran is in 
receipt of such benefits, the VA has a duty to obtain the 
records associated with that decision.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Murincsak v. Derwinski, 2 
Vet. App. 363 (1992).  As there is no indication that the 
current medical evidence of record is that on which SSA 
relied upon in making its determination, it is necessary to 
obtain any available medical records associated with the 
veteran's reported SSA disability benefits award.  

The Board also notes that in light of the additional 
development noted above for VA and SSA records, and that 
those records may contain relevant evidence pertinent to the 
veteran's claim for service connection for depression, it 
follows that, any Board action on that claim would, at this 
juncture, be premature.  Hence, the Board will also defer 
consideration of that issue.  

Following completion of the aforementioned development and 
the receipt of any medical evidence submitted or identified 
by the veteran, the RO should forward the claims file to a VA 
endocrinologist for a supplemental opinion regarding the 
veteran's claims for disability benefits under 38 U.S.C.A. 
§ 1151 for right below-the-knee amputation and for renal 
insufficiency.  In this regard, the physician should offer an 
opinion, in light of the opinion of the April 2005 VA 
examiner and the January and September 2005 statements from 
Dr. Keveney, specifically addressing whether the veteran's 
right below-the-knee amputation or renal insufficiency was 
the result of carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part 
of VA, to include the furnishing of treatment for the 
veteran's diabetes mellitus at the Grand Junction VAMC.  

In this regard, the physician should opine as to whether the 
veteran's prescribed treatment for diabetes mellitus, to 
include the timing of his initial insulin therapy, was within 
the normal standard of medical care.  Furthermore, the 
physician should also address whether the veteran was 
compliant with his medications and diet restrictions, and 
what effect, if any, any lack of compliance had on increasing 
typical vascular complications from diabetes mellitus.  See 
38 U.S.C.A. § 5103A(d) (West 2002).  The RO should arrange 
for the veteran to undergo examination only if such 
examination is needed to answer the questions posed above.  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full 
compliance with the VCAA and its implementing regulations.  
Hence, in addition to the action requested above, the RO 
should also undertake any other development and/or 
notification action deemed warranted by the VCAA prior to 
adjudicating the claims on appeal.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain from the Grand 
Junction VAMC, if available, any medical 
records associated with the veteran's 
treatment for diabetes mellitus prior to 
1999 from a Dr. Corduban/Courdabon.  The 
RO must follow the procedures set forth 
in 38 C.F.R. § 3.159(c) (2005) as regards 
requesting records from Federal 
facilities.  All records and/or responses 
received should be associated with the 
claims file.  

2.  The RO should obtain from SSA the 
medical records relied upon in granting 
the veteran disability benefits.  The RO 
must follow the procedures set forth in 
38 C.F.R. § 3.159(c) (2005) as regards 
requesting records from Federal 
facilities.  All records and/or responses 
received should be associated with the 
claims file. 

3.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional pertinent evidence not 
currently of record.  The RO should also 
invite the veteran to submit all 
pertinent evidence in his possession, and 
explain the type of evidence that is his 
ultimate responsibility to submit.  The 
RO's letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).  

4.  Following completion of the 
aforementioned development and the 
receipt of any medical evidence submitted 
or identified by the veteran, the RO 
should forward the veteran's claims file 
to a VA endocrinologist for a 
supplemental opinion with respect to the 
veteran's claims for disability benefits 
under 38 U.S.C.A. § 1151 for right below-
the-knee amputation and for renal 
insufficiency, claimed as the result of 
VA medical treatment.  

In this regard, the physician should 
thoroughly review the claims file ( in 
particular, the opinion of the April 2005 
VA examiner and the January and September 
2005 statements from Dr. Keveney), and 
specifically address whether the 
veteran's right below-the-knee amputation 
or renal insufficiency was a result of 
carelessness, negligence, lack of proper 
skill, error in judgment, or similar 
instance of fault on the part of VA, to 
include the furnishing of treatment for 
the veteran's diabetes mellitus at the 
Grand Junction VAMC.  In this regard, the 
physician should discuss: 

(a) Whether the veteran's prescribed 
treatment for diabetes mellitus, to 
include the timing of his initial insulin 
therapy, was within the normal standard 
of medical care.  

(b) Whether the veteran was compliant 
with his medications and diet 
restrictions (citing to specific 
examples), and what effect, if any, any 
lack of compliance had on increasing 
typical vascular complications from 
diabetes mellitus.  

The examiner should set forth the 
complete rationale for the opinions 
expressed.  The RO should arrange for the 
veteran to undergo examination only if 
such examination is needed to answer the 
questions posed above.  

5.  After undertaking any other 
development deemed appropriate, the RO 
should readjudicate the claims on appeal 
in light of all pertinent evidence and 
legal authority.  If any benefit sought 
is not granted, the veteran and his 
representative should be furnished with 
an SSOC and afforded an opportunity to 
respond.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2005).

